
      
        ENVIRONMENTAL PROTECTION AGENCY
        40 CFR Part 52
        [EPA-R06-OAR-2014-0554; FRL-9923-17-Region 6]
        Approval and Promulgation of Implementation Plans; Texas; Emissions Inventories for the Dallas-Fort Worth and Houston-Galveston-Brazoria Ozone Nonattainment Areas
        
          AGENCY:
          Environmental Protection Agency (EPA).
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:
          The Environmental Protection Agency (EPA) is proposing to approve revisions to the Texas State Implementation Plan (SIP) submitted to meet Emissions Inventory (EI) requirements of the Clean Air Act (CAA) for the Dallas-Fort-Worth (DFW) and the Houston-Galveston-Brazoria (HGB) nonattainment areas. EPA is proposing to approve the SIP revisions because they satisfy the CAA EI requirements for the DFW and HGB nonattainment areas under the 2008 eight-hour ozone National Ambient Air Quality Standard (NAAQS). EPA is proposing to approve the revisions pursuant to section 110 and part D of the CAA and EPA's regulations.
        
        
          DATES:
          Written comments should be received on or before March 23, 2015.
        
        
          ADDRESSES:

          Comments may be mailed to Mr. Guy Donaldson, Chief, Air Planning Section (6PD-L), Environmental Protection Agency, 1445 Ross Avenue, Suite 1200, Dallas, Texas 75202-2733. Comments may also be submitted electronically or through hand delivery/courier by following the detailed instructions in the ADDRESSES section of the direct final rule located in the rules section of this Federal Register.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Nevine Salem, (214) 665-7222, salem.nevine@epa.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:
        In the final rules section of this Federal Register, EPA is approving the State's SIP submittal as a direct rule without prior proposal because the Agency views this as a noncontroversial submittal and anticipates no adverse comments. A detailed rationale for the approval is set forth in the direct final rule. If no adverse comments are received in response to this action no further activity is contemplated. If EPA receives adverse comments, the direct final rule will be withdrawn and all public comments received will be addressed in a subsequent final rule based on this proposed rule. EPA will not institute a second comment period. Any parties interested in commenting on this action should do so at this time.

        For additional information, see the direct final rule which is located in the rules section of this Federal Register.
        
          Dated: February 9, 2015.
          Ron Curry,
          Regional Administrator, Region 6.
        
      
      [FR Doc. 2015-03448 Filed 2-19-15; 8:45 am]
      BILLING CODE 6560-50-P
    
  